November 02, 2007


Mr. J. Bruce Bennett
Cardwell, Hart & Bennett, L.L.P.
807 Brazos, Suite 1001
Austin, TX 78701
Mr. Brandon Shawn Belt
113 South 7th Street
Gatesville, TX 76528

RE:   Case Number:  06-0874
      Court of Appeals Number:  10-05-00140-CV
      Trial Court Number:  02-389-B

Style:      BOSSIER CHRYSLER-DODGE II, INC., D/B/A BOSSIER COUNTRY
      v.
      BRYAN RAUSCHENBERG

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Janet Haydon      |
|   |Chappell              |
|   |Ms. Sharri Roessler   |